03/02/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                January 25, 2022 Session

                   STATE OF TENNESSEE v. DARON HALL

                  Appeal from the Criminal Court for Knox County
                        No. 110227    Steven Sword, Judge


                             No. E2020-01634-CCA-R3-CD


The Defendant, Daron Hall, was convicted by a Knox County Criminal Court jury of
evading arrest, a Class E felony; driving a motor vehicle while his license was suspended,
a Class B misdemeanor; criminal impersonation, a Class B misdemeanor; violating the
“light law,” a Class C misdemeanor; and operating a motor vehicle without a proper license
plate, a Class C misdemeanor. See T.C.A. §§ 39-16-603 (2018) (subsequently amended)
(evading arrest), 55-50-504 (2018) (driving on a suspended license), 39-16-301 (2018)
(criminal impersonation), 55-9-402 (2018) (motor vehicle light law), 55-5-114 (2018)
(proper license plate). The trial court sentenced the Defendant as a career offender to six
years’ confinement. On appeal, the Defendant contends that (1) the evidence is insufficient
to support his convictions and (2) the trial court erred by denying his motion for a
continuance. We affirm the judgments of the trial court.

   Tenn. R. App. P. 3 Appeal as of Right; Judgments of Criminal Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which JAMES
CURWOOD WITT, JR., and D. KELLY THOMAS, JR., JJ., joined.

Andrew Pate, Knoxville, Tennessee, for the appellant, Daron Hall.

Herbert H. Slatery III, Attorney General and Reporter; Edwin Alan Groves, Jr., Assistant
Attorney General; Charme P. Allen, District Attorney General; and Phillip Morton and Ta
Kisha Fitzgerald, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                        OPINION

       The Defendant’s convictions relate to a November 29, 2016 driving-related
incident. At the trial, Knoxville Police Officer J.D. Hopkins testified that on November
29, 2016, at 1:15 a.m., he saw a dark-colored vehicle without headlights on the roadway.
He recalled that it was raining at the time. He said that the car drove over a hill, that he
followed the car, and that he saw the car, a black Nissan Maxima, stopped in the roadway.
He said that the driver spoke to a woman who stood “on the side of the road.” Officer
Hopkins said that he turned on his blue lights to conduct a traffic stop and that that the
driver stopped the car on a side street. He said that he spoke to the driver, who stated he
did not have a license, that the driver provided a Social Security number and a birthdate,
and that the driver reported the car was a rental.

       Officer Hopkins testified that he attempted to identify the driver with the
information the driver provided but that rain “blemished out” the Social Security number
on his notepad. He said that he spoke to the driver again and that the driver provided a
different Social Security number, which police records showed belonged to a white male,
although the driver was black. Officer Hopkins said that he spoke to the driver again, that
he asked for the driver’s name, and that the driver provided the name Marvin Neal Hall.
However, police records and photographs did not match the driver’s description. Officer
Hopkins said that Marvin Hall’s driver’s license photograph reflected that Mr. Hall had
pierced ears and that Officer Hopkins talked to the driver again to attempt to determine if
the driver had pierced ears. Officer Hopkins recalled that the driver was “really tall” but
said that the driver did not have pierced ears.1

       Officer Hopkins testified that he asked the driver to step out of the car because the
driver had lied about his identity but that the driver “floored the car” and “took off.” He
said that he notified dispatch that the driver fled, that he provided dispatch with a
description of the car and the driver, and that he and his partner left the scene.

       A video recording of the traffic stop was received as an exhibit. The recording is
consistent with Officer Hopkins’s testimony regarding the events of the traffic stop. The
recording likewise reflects that the driver was never in the camera’s view.

        Officer Hopkins testified that later, another officer contacted him about the driver
who fled the traffic stop because the driver matched the description of a “suspect from the
situation” the other officer was investigating. Officer Hopkins said that, based upon
“information” from the officer, Officer Hopkins searched a database and identified the
Defendant as the driver of the car who fled the stop. Officer Hopkins said he obtained
arrest warrants for the Defendant. Officer Hopkins stated that the car driven by the
Defendant had been a rental car, that the license plate had expired in October 2016, and
that the Defendant’s driver’s license had been suspended. Officer Hopkins identified the
Defendant in the courtroom as the driver of the car.


1
    The recording of the traffic stop reflects that the driver stated he was six feet tall.
                                                         -2-
        Upon this evidence, the Defendant was convicted of evading arrest, driving while
his license was suspended, criminal impersonation, violating the motor vehicle light law,
and operating a motor vehicle without a proper license plate. He received an effective six-
year sentence as a career offender. This appeal followed.

                            I.     Sufficiency of the Evidence

       The Defendant contends that the evidence is insufficient to support his convictions.
Although he does not allege the State failed to prove the elements of the offenses beyond
a reasonable doubt, he argues the State failed to prove his identity as the driver. The State
responds that the evidence is sufficient. We agree with the State.

        In determining the sufficiency of the evidence, the standard of review is “whether,
after viewing the evidence in the light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the crime beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 319 (1979); see State v. Vasques, 221 S.W.3d 514, 521
(Tenn. 2007). The State is “afforded the strongest legitimate view of the evidence and all
reasonable inferences” from that evidence. Vasques, 221 S.W.3d at 521. The appellate
courts do not “reweigh or reevaluate the evidence,” and questions regarding “the credibility
of witnesses [and] the weight and value to be given the evidence . . . are resolved by the
trier of fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997); see State v. Sheffield, 676
S.W.2d 542, 547 (Tenn. 1984).

        “A crime may be established by direct evidence, circumstantial evidence, or a
combination of the two.” State v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998); see State v.
Sutton, 166 S.W.3d 686, 691 (Tenn. 2005). “The standard of review ‘is the same whether
the conviction is based upon direct or circumstantial evidence.’” State v. Dorantes, 331
S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn.
2009)). A conviction may be based upon circumstantial evidence alone. See Dorantes,
331 S.W.3d at 380-381.

       “Identity of the perpetrator is an essential element of any crime.” State v. Rice, 184
S.W.3d 646, 662 (Tenn. 2006). Circumstantial evidence alone may be sufficient to
establish the perpetrator’s identity. State v. Reid, 91 S.W.3d 247, 277 (Tenn. 2002). The
identity of the perpetrator is a question of fact for the jury to determine. State v. Thomas,
158 S.W.3d 361, 388 (Tenn. 2005). “The jury decides the weight to be given to
circumstantial evidence, and ‘[t]he inferences to be drawn from such evidence, and the
extent to which the circumstances are consistent with guilt[.]’” Rice, 184 S.W.3d at 662
(quoting Marable v. State, 313 S.W.2d 451, 457 (Tenn. 1958)).

                                            -3-
        The record reflects in the light most favorable to the State that Officer Hopkins
conducted a traffic stop and that, based upon our review of the recording of the stop, he
interacted with the driver for approximately ten minutes before the driver fled the scene.
Although Officer Hopkins was unable to identify the driver through any official records at
the time of the stop, another officer provided him with the Defendant’s information because
the officer thought the Defendant matched the description of the driver provided by Officer
Hopkins to police dispatch. Upon viewing the Defendant’s information and photograph,
Officer Hopkins immediately identified the Defendant as the driver. Officer Hopkins,
likewise, identified the Defendant as the driver at the trial. We conclude that this evidence
sufficiently established the Defendant’s identity as the perpetrator.

        In reaching this conclusion, we have not overlooked the Defendant’s assertions that
the traffic stop occurred in the early morning hours, that it was raining, and that the driver
was tall, making it difficult for the officer to see the driver’s face. However, the
Defendant’s arguments focus on the weight and value to be given to Officer Hopkins’s
testimony, and any conflicts in the evidence were resolved by the jury. See Bland, 958
S.W.2d at 65; Sheffield, 676 S.W.2d at 547. The jury credited Officer Hopkins’s testimony.
The Defendant is not entitled to relief on this basis.

                                 II.    Motion to Continue

       The Defendant contends that the trial court erred by denying his oral motion to
continue on the morning of the trial. He argues that his inability to confer with trial counsel
prejudiced his case sufficiently to create a reasonable possibility that a different outcome
would have resulted had the court granted the motion. The State responds that the court
did not abuse its discretion. We agree with the State.

       “[A] motion for a continuance is addressed to the sole discretion of the trial judge,”
and the judge’s decision “will not be reversed on appeal absent an abuse of discretion and
prejudice to the defendant.” Baxter v. State, 503 S.W.2d 226, 230 (Tenn. Crim. App.
1973); State v. Willis, 496 S.W.3d 653, 744 (Tenn. 2016); see State v. Goodwin, 909
S.W.2d 35, 44 (Tenn. 1995). It is the appealing party’s burden to show how the trial
court’s decision was prejudicial. Baxter, 503 S.W.2d at 230. The critical inquiry “is
whether one has been deprived of his rights and whether an injustice has been done.” Id.
As a result, the record must reflect that “the denial of the requested continuance ‘denied
the defendant a fair trial or that the result of the trial would have been different.’” State v.
Vaughn, 279 S.W.3d 584, 598 (Tenn. Crim. App. 2008) (quoting State v. Odom, 137
S.W.3d 572, 589 (Tenn. 2004)); see Willis, 496 S.W.3d at 744; Goodwin, 909 S.W.2d at
44.

                                              -4-
       The record reflects that on April 28, 2017, the Knox County District Public
Defender’s Office was appointed to represent the Defendant. A motion to continue the
trial was granted at the request of the assistant district public defender on November 20,
2017. The trial was scheduled for May 16, 2018. However, on April 11, 2018, the District
Public Defender’s Office filed a motion seeking permission to withdraw from the case
because of ethical obligations. The trial court took the motion under advisement and
continued the case until April 27, 2018, at which time the court granted the motion to
withdraw and an attorney was appointed to represent the Defendant. The trial was
scheduled for August 15, 2018. The trial was not held on August 15, 2018, and on February
7, 2019, the subsequent attorney appointed to represent the Defendant filed a motion to
withdraw, citing a deterioration of communication. On March 7, 2019, the court granted
the motion. Trial counsel was appointed on March 7, 2019, and the trial was scheduled for
April 12, 2019, although the trial was continued for an unspecified reason.

       On July 8, 2019, trial counsel filed a motion to continue, asserting that he had
received the discovery materials from the previous attorney on April 12, only ninety-four
days before the July 15, 2019 trial date, that further investigation was necessary to locate a
potential defense witness, and that the Administrative Office of the Courts denied his
request for funds to hire an investigator. The motion also cited counsel’s multiple trials
and hearings since his appointment. Although the record does not contain the disposition
of the motion, the record reflects that the trial began on August 27, 2019.

        On August 27, 2019, trial counsel made an oral motion to continue the trial at the
Defendant’s direction. The record reflects that the week before the trial, the prosecutor
and counsel exchanged email messages regarding counsel’s inability to speak with the
Defendant while the Defendant was in the custody of the Department of Correction because
prison officials were “not cooperative.” The Defendant was transported to the jail at an
unspecified time, and counsel was able to have an in-person meeting with the Defendant
the day before the trial. Counsel told the trial court that he had not planned to request a
continuance because he had reviewed the discovery and had prepared a trial strategy but
that after speaking with the Defendant the previous day, the Defendant presented counsel
with research the Defendant had conducted at the prison and wanted “an opportunity to
have further meetings with [counsel] to consult about and possibly have [counsel] follow
up on.” Counsel told the court that the Defendant was willing to address the court about
his need to consult further with counsel before the trial. The court denied the request and
stated that nearly three years had passed since the offenses. The court acknowledged that
the Defendant had been charged with a Class E felony, along with “some minor stuff,” and
stated that the case was not complicated and needed to be resolved. The case proceeded to
trial.

                                             -5-
        We conclude that the trial court did not abuse its discretion by denying the motion
to continue on the morning of the trial. Although counsel advised the court that the
Defendant had conducted research relevant to this case, the record does not reflect the
substance of the research. Counsel conceded during oral argument before this court that
the defense did not provide a proffer of the substance of the research in the trial court
proceedings, and the substance was not disclosed at oral argument. Counsel stated during
oral argument that he and the Defendant met three or four times before the trial. As a result,
the Defendant has failed to show that he was denied his right to a fair trial or that the result
of the trial would have been different had the motion to continue been granted.

       In reaching this conclusion, we have not overlooked the Defendant’s argument that
because he and his counsel were denied additional time to confer about the Defendant’s
research and because Department of Correction officials were uncooperative in allowing
them to communicate, prejudice should be assumed. Our review for the denial of a motion
to continue is for an abuse of discretion to the prejudice of the defendant, and this court
cannot modify this standard. See Willis, 496 S.W.3d at 744; Baxter, 503 S.W.2d at 230.
The Defendant is not entitled to relief.

        In consideration of the foregoing and the record as a whole, the judgments of the
trial court are affirmed.




                                            ____________________________________
                                            ROBERT H. MONTGOMERY, JR., JUDGE




                                              -6-